DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 19 and 21 are objected to because of the following informalities: at lines 7-8 of claim 1, “a pulsed electric fields” should apparently read –pulsed electric fields--; at line 5 of claim 2, “relative of” should apparently read –relative to--; at line 2 of claim 19, “active” should apparently read –activate--; at line 5 of claim 21, “desired;” should apparently read –desired; and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 9, 10, 13, 18-21, 27, 28, 31, 36, 37, 41, 45, 46, 49, 50 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 2 and claim 21 at line 3 recite “a CNS”. Claim 20 at line 2 and claim 36 at line 6 and claim 45 at line 2 recite “a CNS region”.  Claim 46 at line 2 recites “a CNS bloodstream”.  It is unclear what constitutes such.  A suggested amendment is –a Central Nervous System (CNS)-- in claims 1 and 21 if it refers to the central nervous system.  
Claim 1 at line 8 recites “the pulsed electric fields are expected to have an electric field strength…”.  It is unclear if the terms following “expected to” are positively recited, and therefore required or not by the claim.  
Claim 1 at line 11 recites “wherein increased permeability of a brain barrier…is desired…”.  It is unclear if “increased permeability of a brain barrier” is required by the claim or not as it is followed by the phrase “is desired”.
Claim 9 at line 1 recites “the pulsed electric fields are expected to have an electric field strength…”.  It is unclear if the terms following “expected to” are positively recited, and therefore required or not by the claim.  
Claim 9 is indefinite as claim 1 recites that the pulsed electric fields are expected to have an electric field strength of less than 148 V/cm, however claim 9 recites a 
At line 1 of claim 13, it is unclear if “electric field source” is the same as or different than “an electric field source” recited at line 2 of claim 1.  For purposes of examination, claim 13 will be construed as –the electric field source--.
Claim 18 at line 3 recites the limitation "the determined activation parameters”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 at lines 3-5 recites “wherein an increased permeability of a brain barrier…is desired…”.  It is unclear if “an increased permeability of a brain barrier” is required by the claim or not as it is followed by the phrase “is desired”.
Claim 21 at line 7 recites “the pulsed electric fields are expected to have an electric field strength…”.  It is unclear if the terms following “expected to” are positively recited, and therefore required or not by the claim.  
Claim 27 at line 1 recites “the pulsed electric fields are expected to have an electric field strength…”.  It is unclear if the terms following “expected to” are positively recited, and therefore required or not by the claim.  
Claim 27 is indefinite as claim 21 recites that the pulsed electric fields are expected to have an electric field strength of less than 148 V/cm, however claim 27 recites a broadened range with the recitation of “the pulsed electric fields are expected to have an electric field strength of less than 280 V/cm throughout the brain of the subject”.  
Claim 36 at line 5 recites the limitation "the CNS blood vessel”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 at line 2 recites “a substance that is expected to enter…”.  It is unclear if the terms following “expected to” are positively recited, and therefore required or not by the claim.  
Claim 49 at line 5 recites the limitation "the intended target of action”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 at line 4 recites “CSF”.  It is unclear what constitutes such.  A suggested amendment is –cerebrospinal fluid (CSF)-- if it refers to cerebrospinal fluid.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 18-21, 27, 28, 36, 37, 41, 45, 49, 50 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davalos et al. (U.S. Pub. No. 2014/0039489).  Regarding claim 1, Davalos et al. (hereinafter Davalos) discloses a brain barrier disruption system comprising: an electric field source 22 operable to 10 operable to activate the electric field source ([0112] and Fig. 3); and a computer device 40 comprising a processor and a memory, and operatively connected to the signal generator 10, wherein the processor operates when executing a set of instructions stored in the memory to ([0113], [0115]-[0117]): register activation parameters suitable for the electric field source to generate a pulsed electric fields at a frequency of 10Hz or less ([0018] and [0025]), wherein the pulsed electric fields are expected to have an electric field strength of less than 148 V/cm within a treatment region located in the CNS ([0018], [0024] and [0059]), where increased permeability of a brain barrier selected from a blood-brain barrier or a blood-cerebrospinal fluid barrier is desired [0060]; and transmit control signals to the signal generator 10 suitable to activate the electric field source in accordance with the activation parameters ([0117] and [0118] and Figs. 3-4).  Regarding claim 2, the processor operates when executing the set of instructions to determine the activation parameters based on one more target settings selected from: a set of stereotactic coordinates of the treatment region, one or more properties of the electric field source ([0137] and [0062]), and respective locations of one or more electric field-generating elements of the electric field source relative of the treatment region.  Regarding claim 9, the pulsed electric fields are expected to have an electric field strength of less than 280 V/cm throughout the CNS of the subject ([0018], [0024] and [0059]).  Regarding claim 10, the electric field source comprises one or more electrodes ([0055], [0113] and [0064]) and/or a magnetic field source configured to generate a magnetic field.  Regarding claim 18, the processor operates, when executing the set of instructions, to generate a visualization of an anticipated 40 operates when executing the set of instructions to activate the electric field source 10 responsive to a computer input signal that provides sufficient information to determine a time or an expected time of a blood concentration of a therapeutic agent exceeding a predetermined threshold, so that increased permeability of the brain barrier induced by the pulsed electric fields coincides with the blood concentration of a therapeutic agent exceeding the predetermined threshold ([0080] and [0010]).  Regarding claim 20, the treatment region (brain tumor) is located in a CNS region selected from the group consisting of: a brain, a brainstem, a choroid plexus, and a spinal cord [0105]. 
Regarding claim 21, Davalos discloses a method for treating a subject in need thereof, the method comprising: selecting a treatment region within a CNS of the subject [0059], where an increased permeability of a brain barrier selected from a blood-brain barrier [0060] or a blood-cerebrospinal fluid barrier is desired; and applying pulsed electric fields with an electric field source 22 ([0010], [0025], and [0112] and Fig. 3) to at least a portion of the CNS at a frequency of 10 Hz or less ([0113], [0018] and [0025]), wherein the pulsed electric fields are expected to have an electric field strength of less than 148 V/cm within the treatment region ([0018], [0024] and [0059]).  Regarding claim 27, the pulsed electric fields are expected to have an electric field strength of less than 280 V/cm throughout the brain of the subject ([0018], [0024] and [0059]). Regarding claim 28, the electric field source comprises one or more electrodes ([0055], [0113] and [0064]) and/or a magnetic field source configured to generate a magnetic field.   Regarding claim 36, the method further comprises administering a therapeutic agent to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (U.S. Pub. No. 2014/0039489) in view of Dennis et al. (U.S. Pub. No. 2010/0137936).  Regarding claim 13, Davalos discloses the invention as claimed, see rejection supra; however Davalos fails to disclose wherein the electric field source, the signal generator, and the computer device are comprised in an implantable device. Dennis et al. (hereinafter Dennis) discloses an implantable medical device comprising an electric field source [0037], a signal generator 26 [0037] and a computer device [0038], which are all located in an implantable device (Fig. 1 and [0036]-[0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date .   
Regarding claim 31, Davalos discloses that the electric field source is implantable [0064] and that the system further comprises a signal generator 10 ([0112] and Fig. 3), and a computer device 40 ([0113], [0115]-[0117]).  However, Davalos fails to disclose wherein the electric field source, the signal generator, and the computer device are comprised in an implantable device. Dennis et al. (hereinafter Dennis) discloses an implantable medical device comprising an electric field source [0037], a signal generator 26 [0037] and a computer device [0038], which are all located in an implantable device (Fig. 1 and [0036]-[0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrodes, signal generator and computer device of Davalos, into an implantable device as suggested by Dennis, as Davalos discloses that the electrodes are implantable [0064] and Dennis discloses that containing the components required to control, power and operate the implantable medical device within an implantable housing enable the device to reside entirely within the vasculature anatomy or within a .  
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al. (U.S. Pub. No. 2014/0039489).  Regarding claim 46, Davalos discloses that the treatment region comprises a substance that is expected to enter a CNS bloodstream at the treatment region upon the permeability of the brain barrier in the treatment region being increased [0010], however Davalos fails to disclose explicitly that the substance is in excess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an excess of a substance expected to enter a CNS bloodstream since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  Such would have been obvious in light of Davalos as any practitioner in the relevant art would provide a range of amounts of a substance in order to identify a suitable dosage/amount for therapeutic results and Davalos discloses a range of compositions/preparations and states that the amount of active compound is such that a suitable dose is obtained [0088].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791